               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

MICHAEL MATTOX,                    )
                                   )
     Plaintiff,                    )
                                   )
VS.                                )   No. 19-2155-MSN-dkv
                                   )
UNITED STATES OF AMERICA, INC.,    )
MEMPHIS HOUSING AUTHORITY;         )
                                   )
     Defendants.                   )
________________________________________________________________

         ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS
                                AND
        REPORT AND RECOMMENDATION FOR SUA SPONTE DISMISSAL
________________________________________________________________

     On March 6, 2019, the plaintiff, Michael Mattox, filed a pro

se complaint against the “United States of America, Inc.” (“United

States”) and the Memphis Housing Authority (“MHA”) titled “Civil

Lawsuit.”   (Compl., ECF No. 1.)    This case has been referred to the

United States Magistrate Judge for management and for all pretrial

matters   for   determination   and/or   report   and   recommendation   as

appropriate.    (Admin. Order. 2013-05, Apr. 29, 2013.)

     Accompanying the complaint was a motion seeking leave to

proceed in forma pauperis.      (ECF No. 2.)    The information set forth

in the affidavit in support of the motion for leave to proceed in

forma pauperis satisfies Mattox’s burden of demonstrating that he

is unable to pay the civil filing fee.         Accordingly, the motion to

proceed in forma pauperis is GRANTED.
     For the reasons that follow, it is recommended that this case

be dismissed sua sponte for failure to state a claim.

                        I.   PROPOSED FINDINGS OF FACT

     Mattox’s three-page, type-written pro se complaint contains

very little factual information.          He asserts that on February 20,

2019, the MHA delivered paperwork to Mattox and “demand[ed] [Mattox]

re-fill out paperwork that [he] had already voluntarily fill[ed]-

out to apply” to live in his apartment complex.          (Compl. ¶ 1; ECF

No. 1.)    Mattox also claims that “nowhere in the lease did [MHA and

Mattox] agree that [Mattox] would re-fill this application over and

over throughout [his] stay at the [] apartments.”            (Id.)    Further,

Mattox contends that the MHA has wrongfully threatened to terminate

his lease if he does not complete the paperwork.             (Id.)    Finally,

Mattox    claims   in    conclusory   fashion   that   the    MHA’s   actions

constitute the following constitutional violations:

     1.     1st constitutional amendment freedom of speech; freedom
            not to speak; & right to peaceful assemble;
     2.     second violation of [his] 5th & 14th constitutional
            amendment due process;
     3.     5th constitutional amendment – due process;
     4.     3rd violation of [his] 8th constitutional amendment
            cruel & unusual punishment;
     5.     4th   violation   of   [his]  13th   constitutional
            amendment; slavery.

(Id. at ¶¶ 1-5.)

     Mattox seeks compensatory damages in the amount of five zillion

dollars:    one zillion dollars for each constitutional violation he

alleges.    (Id. at ¶¶ 8-12.)     Additionally, Mattox seeks injunctive


                                      2
relief in the form of a court order requiring MHA to “stop asking

[him] to re-fill out applications” and “have the [MHA] pay [Mattox]

rent” so Mattox can “stay at the . . . apartments free of charge

for the rest of [his] living life.”      (Id. at ¶¶ 6-7.)

                   II.   PROPOSED CONCLUSIONS OF LAW

A.    28 U.S.C. § 1915(e)(2)(B) Screening

      Pursuant to Local Rule 4.1(b)(2), service will not issue in a

pro se case where the pro se plaintiff has been granted leave to

proceed in forma pauperis until the complaint has been screened

under 28 U.S.C. § 1915(e)(2)(B).       The clerk is authorized to issue

summonses to pro se litigants only after that review is complete

and an order of the court issues.       This report and recommendation

will constitute the court’s screening of Mattox’s complaint.

      The court is required to screen in forma pauperis complaints

and to dismiss any complaint, or any portion thereof, if the action:

     (i)    is frivolous or malicious;

     (ii)   fails to state a claim on which relief may be granted; or

     (iii) seeks monetary relief against a defendant who is immune
           from such relief.

28 U.S.C. § 1915(e)(2)(B).

B.    Standard of Review for Failure to State a Claim

      In assessing whether Mattox’s complaint states a claim on which

relief may be granted, the standards under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, as stated in Ashcroft v. Iqbal,




                                   3
556 U.S. 662, 678-79 (2009), and in Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555-57 (2007), are applied.                 See Hill v. Lappin, 630

F.3d   468,   470-71      (6th    Cir.    2010).     To    survive   Rule   12(b)(6)

following Iqbal and Twombly, a complaint must “‘contain sufficient

factual matter, accepted as true, to state a claim to relief that

is plausible on its face.’”           Courie v. Alcoa Wheel & Forged Prods.,

577 F.3d 625, 629 (6th Cir. 2009)(quoting Iqbal, 556 U.S. at 678).

The court “construes the complaint in a light most favorable to the

plaintiff”     and    “accepts      all   factual    allegations     as     true”   to

determine whether they plausibly suggest an entitlement to relief.

HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 611 (6th Cir. 2012).

However, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.                      While

legal conclusions can provide the framework of a complaint, they

must be supported by factual allegations.”                 Iqbal, 556 U.S. at 679.

       “Pro se complaints are to be held ‘to less stringent standards

than formal pleadings drafted by lawyers,’ and should therefore be

liberally construed.”            Williams v. Curtin, 631 F.3d 380, 383 (6th

Cir. 2011)(quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir.

2004)).       Pro    se   litigants,      however,   are    not   exempt    from    the

requirements of the Federal Rules of Civil Procedure.                       Wells v.

Brown, 891 F.2d 591, 594 (6th Cir. 1989).                 Further, the courts are

not required to act as counsel for a pro se litigant; nor are they


                                            4
required to sort through the pleadings to create a claim on behalf

of the plaintiff.         Pliler v. Ford, 542 U.S. 225, 231 (2004)

(“[D]istrict     judges   have   no   obligation   to   act   as   counsel   or

paralegal to pro se litigants.”); Brown v. Matauszak, 415 F. App’x

608, 613 (6th Cir. 2011)(“[A] court cannot create a claim which [a

plaintiff] has not spelled out in his pleading.”(internal quotation

marks omitted)).     Requiring the court “to ferret out the strongest

cause of action on behalf of pro se litigants . . . would transform

the courts from neutral arbiters of disputes into advocates for a

particular party.”    Young Bok Song v. Gipson, 423 F. App’x 506, 510

(6th Cir. 2011). “While courts are properly charged with protecting

the rights of all who come before it, that responsibility does not

encompass advising litigants as to what legal theories they should

pursue.”   Id.

C.   Mattox’s Constitutional Claims

     To state a claim under 42 U.S.C. § 1983, a plaintiff must plead

that he or she suffered (1) a deprivation of rights secured by the

Constitution or federal statutes that is (2) committed by a person

acting under color of state law.        Adickes v. S. H. Kress & Co., 398

U.S. 144, 150 (1970).        The court will therefore treat Mattox’s

“Civil Lawsuit” as a complaint against the United States and MHA

pursuant to § 1983 for violations of the Fifth, Eighth, Thirteenth,

and Fourteenth Amendments.

     1.    Mattox’s Claims Against the MHA


                                       5
     The MHA is a governmental agency created under Tennessee law1

and is funded through the U.S. Department of Housing and Urban

Development (HUD) to provide permanent housing for low-income and

moderate-income families.2       The MHA is subject to suit under 42

U.S.C. § 1983 as a local government entity.

     A governmental entity is liable under § 1983 if an “officially

executed policy, or the toleration of a custom within [it] leads

to, causes, or results in the deprivation of a constitutionally

protected right.”        Doe v. Claiborne Cty., Tenn. By & Through

Claiborne   Cty.   Bd.    of   Educ.,       103   F.3d   495,    507   (6th   Cir.

1996)(citing Monell v. Dep’t of Soc. Servs. of New York, 436 U.S.

658, 690-91 (1978)).       The policy or custom “must be ‘the moving

force of the constitutional violation’ in order to establish the

liability of a government body under § 1983.”               Searcy v. City of

Dayton, 38 F.3d 282, 286 (6th Cir. 1994)(quoting Polk Co. v. Dodson,

454 U.S. 312, 326 (1981)(citation omitted)).                    Accordingly, for




     1 The Memphis Housing Authority was created pursuant to Tenn.
Code Ann. § 29-20-401, et seq. Tenn. Op. Att’y Gen. No. 00-150,
2000 WL 1597410, at *1 (Oct. 27, 2000).        The Memphis Housing
Authority is an “agency or instrumentality of the city” and is
considered a local government agency. Id. at * 2 (quoting Knoxville
Housing Authority, Inc. v. City of Knoxville, 123 S.W.2d 1085, 1088
(Tenn. 1939)).
     2 See Memphis Housing Authority, About MHA – Frequently Asked
Questions,    https://memphisha.org/index.php/faq#services   (last
visited August 21, 2019).



                                        6
Mattox “to demonstrate municipal liability, he must (1) identify

the municipal policy or custom, (2) connect the policy to the

municipality, and (3) show that his particular injury was incurred

due to execution of that policy.”           Alkire v. Irving, 330 F.3d 802,

815 (6th Cir. 2003).

      Mattox alleges that the MHA’s policy of requiring Mattox to

annually complete paperwork reestablish his eligibility for Section

8 housing violates his constitutional rights under the Fifth,

Eighth, Thirteenth, and Fourteenth Amendments, but fails to provide

any   further    specificity     regarding    how    this   policy   caused   him

constitutional harm.           By way of background, in 1974, Congress

amended the United States Housing Act of 1937 (“USHA”) to create

what is known as the Section 8 Housing Program.             Gladney v. Sureluck

Homes LLC, No. 1:13-CV-462, 2013 WL 2182797, at *2 (W.D. Mich. May

20, 2013)(citing 42 U.S.C. § 1437f, et seq.). Section 8 was created

for the purpose of “aiding low-income families in obtaining a decent

place to live and of promoting economically mixed housing.”                   Id.

(quoting 42 U.S.C. § 1437f(a)).              “Section 8 provides federally

subsidized      housing   to     millions    of     low-income   families     and

individuals through a range of rental assistance programs, both




                                       7
tenant—and project-based.”           Id.3    “Under all types of Section 8

programs, tenants make rental payments based upon their income and

ability to pay, and [the Department of Housing and Urban Development

(“HUD”)]       then    provides,    under    various    delivery    mechanisms,

‘assistance payments’ to private landlords to make up the difference

between the tenant’s contribution and the agreed-upon ‘contract

rent.’”         Id.    (citations   omitted).      Section    8    programs    are

administered by State or local governments called public housing

agencies, such as the Memphis Housing Authority.                    Id. at *3;

Cuyahoga Metro. Auth. v. K & D Grp., Inc., 618 F. App’x 842, 844

(6th Cir. 2015)(citations omitted)(quoting 24 C.F.R. § 982.1(a)).

This       paperwork   policy   Mattox   opposes   is   the   MHA’s    means   of

determining who is eligible to receive HUD funds.

       Section 1983 provides a remedy for a violation of a person’s

rights under the Constitution or federal laws; it is not a source

of substantive rights.          Johnson v. City of Detroit, 446 F.3d 614,

618–22 (6th Cir. 2006).          Thus, a plaintiff must allege a specific

rights violation to successfully state a claim under § 1983.                   Id.



       3
       Under the tenant-based program, the public housing authority
issues an eligible family a voucher and the family selects a unit
of its choice. Under the project-based program, a public housing
authority enters into an assistance contract with the owner for
specific units and for a specified term and refers families from to
waiting list to the project owner to fill vacancies. See HUD.GOV,
Project                       Based                       Vouchers,
https://portal.hud.gov/hudportal/documents/huddoc?id=DOC_9157.pdf
.


                                         8
“When no constitutional harm has been inflicted upon a victim,

damages may not be awarded against a municipality.”                         Epps v.

Lauderdale Cty., Tennessee, 45 F. App'x 332, 334 (6th Cir. 2002);

see also Bruederle v. Louisville Metro Gov't, 687 F.3d 771, 777

(6th    Cir.     2012)(“A      plaintiff’s        failure      to     demonstrate

constitutional     harm    defeats    municipal       liability.”).         In   his

complaint,     Mattox   contends     that    MHA’s    requirement    that    Mattox

annually recertify his application paperwork in order to retain

Section 8 assistance violates his constitutional rights because he

“[n]o where in the lease did [they] agree that [Mattox] would re-

fill this application.”        (Compl. ¶ 1, ECF No. 1.)             The complaint

does not, however, include any factual allegations showing that the

MHA’s   application       policy   has       caused   Mattox   to    suffer      any

constitutional harm.        “[T]he injury suffered need not be great

because there is no justification for harassing people for exercise

of their constitutional rights; but [] a constitutional tort — like

any tort — requires injury, and allowing constitutional redress for

every minor harassment may serve to trivialize the First Amendment.”

Mattox v. City of Forest Park, 183 F.3d 515, 521 (6th Cir. 1999).

To that end, the minor inconvenience of completing paperwork once

a year to establish one’s eligibility for a Section 8 program does

not constitute a constitutional injury.




                                         9
        Accordingly, because Mattox fails to demonstrate that he has

suffered any constitutional harm, it is recommended his claims

against the MHA be dismissed.

        2.    Mattox’s Claims Against the United States

        Additionally,    Mattox   brings    this   suit   against   the   United

States.      Mattox’s complaint regards his access to Section 8 program

funding from the MHA, which is funded through HUD.              For purposes of

analysis, the court will therefore treat Mattox’s claims against

the United States as claims against HUD.

        HUD is a federal agency.      As such, HUD and its employees act

under color of federal law, not state law, and thus are not suable

under Section 1983.         See D.C. v. Carter, 409 U.S. 418, 424–25

(1973)(stating that Section 1983 does not reach “actions of the

Federal Government and its officers”); Habtemariam v. Adrian, No.

98-3112, 1999 WL 455326, at *2 (6th Cir. June 23, 1999)(finding

that a § 1983 claim against HUD could not survive motion to dismiss

because “HUD is a federal agency, and not a person acting under

color of state law”); Williams v. City of Memphis, No. 14-2767-JDT-

tmp, 2015 WL 808456, at *6 (W.D. Tenn. Feb. 25, 2015)(citing Smith

v. Breen, No. 09-2770-STA-tmp, 2010 WL 2557447, at *7 n.14 (W.D.

Tenn.    June    21,    2010))(“[F]ederal    agencies     and   employees   act

under color of federal law and, therefore, are not subject to suit

under § 1983.”).        Consequently, the complaint fails to establish a

cognizable § 1983 claim against HUD and it is recommended that


                                      10
Mattox’s claims against the United States be dismissed for failure

to state a claim upon which relief may be granted.

                         III. RECOMMENDATION

     For the foregoing reasons, the court recommends that Mattox’s

complaint   be   dismissed   sua   sponte   pursuant   to   28   U.S.C.   §

1915(e)(2)(B)(ii) for failure to state a claim on which relief may

be granted and § 1915(e)(2)(B)(iii) for seeking monetary relief

from a defendant who is immune from such relief.

     Respectfully submitted this 26th day of August, 2019.

                              _s/ Diane K. Vescovo________
                              DIANE K. VESCOVO
                              Chief United States Magistrate Judge


                                   NOTICE

Within fourteen (14) days after being served with a copy of this
report and recommended disposition, a party may serve and file
written objections to the proposed findings and recommendations. A
party may respond to another party’s objections within fourteen
(14) days after being served with a copy. Fed. R. Civ. P. 72(b)(2).
Failure to file objections within fourteen (14) days may constitute
a waiver of objections, exceptions, and further appeal.




                                     11
